501 F.2d 1089
UNITED STATES of America, Plaintiff-Appellee,v.Paul S. COOPER, Defendant-Appellant.
No. 72-3061.
United States Court of Appeals, Ninth Circuit.
Aug. 12, 1974.

Karl K. Ransom, Robert N. Harris, Jr., Los Angeles, Cal., for defendant-appellant.
Terry W. Bird, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before ELY and WALLACE, Circuit Judges, and POWELL,* District judge.
OPINION
PER CURIAM:


1
We are here concerned with appellant's conviction of the charge in Count I only of a ten count indictment.1  In Count I he was charged with making false statements to United States agencies in violation of 18 U.S.C. 1001.  These statements pertained to an investigation of possible violations of various rent regulations promulgated under the Economic Stabilization Act of 1970, 84 Stat. 799, (Aug. 15, 1970), as amended through January 27, 1972.


2
Cooper's argument that he was somehow entrapped and that his conviction is inconsistent with the trial court's disposition of the other counts against him we find to be without merit.  The evidence in support of his conviction of Count I was more than sufficient.


3
Affirmed.



*
 The Honorable Charles L. Powell, United States District Judge for the Eastern District of Washington, sitting by designation


1
 The case was first before the Temporary Emergency Court of Appeals.  For a factual recital and disposition of other counts see: United States v. Cooper, 482 F.2d 1393 (TECA 1973)